Citation Nr: 0522317	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  99-06 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for fibromyalgia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from September 1992 to 
January 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Seattle, 
Washington Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for fibromyalgia.  The veteran 
testified before the undersigned Veterans Law Judge in June 
2003 at the Portland, Oregon, RO, within whose jurisdiction 
the veteran now resides.

In December 2003, the Board remanded the case for procedural 
actions and evidentiary development.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran did not have active service in the Southwest 
Asia theater of operations.

3.  The veteran did not have symptoms of fibromyalgia during 
service.

4.  Fibromyalgia diagnosed in 1997 did not develop as a 
result of the veteran's exposure during service to equipment 
used in the Persian Gulf War.




CONCLUSIONS OF LAW

1.  The veteran is not a Persian Gulf veteran.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2004).

2.  Fibromyalgia was not incurred or aggravated in service; 
nor was fibromyalgia incurred as a result of exposure to 
equipment used in the Persian Gulf War.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In a January 2004 letter, the VA Appeals 
Management Center notified the veteran of the information and 
evidence needed to substantiate and complete her claim for 
service connection for fibromyalgia, of what part of that 
evidence she was to provide, and of what part VA will attempt 
to obtain.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received.  The claimant has had VA 
examinations, most recently in November 2004, that address 
her fibromyalgia and its likely etiology.  In the January 
2004 VCAA letter, VA asked the veteran to advise VA if there 
were any other information or evidence she considered 
relevant to her claim, and notified her that she needed to 
submit all evidence in her possession.  In a January 1999 
statement of the case, in the January 2004 VCAA letter, and 
in a May 2005 supplemental statement of the case, VA advised 
the veteran what evidence VA had requested, and what evidence 
VA had received.  Therefore, the duty to notify the appellant 
of any inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Fourth, the appellant was not prejudiced by VA's issuance of 
the January 2004 VCAA letter after the initial adverse rating 
decision of July 1998.  The United States Court of Appeal for 
Veterans Claims (Court) has held that a claimant is 


entitled to VCAA notice prior to initial adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
The Court explained in Pelegrini, however, that failure of an 
agency of original jurisdiction (AOJ) (in this case, the RO) 
to give a claimant the notices required under the VCAA prior 
to an initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.

In this case, the Board remanded the case in December 2003.  
The AMC provided the required notice in January 2004.  The 
lack of full notice prior to the initial decision has been 
corrected, and any error as to when notice was provided was 
harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(Subsequent notice is sufficient provided that the veteran 
was provided a meaningful opportunity to participate in the 
processing of his claim by VA).

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985); Mayfield.



Service Connection for Fibromyalgia

The veteran contends that she has chronic fibromyalgia that 
began while she was in service, and that developed as a 
result of exposure during service to equipment that was used 
in the Persian Gulf War.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

Service connection may also be granted to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness or a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in the applicable regulation.  The symptoms must be 
manifest to a degree of 10 percent disabling or more not 
later than December 31, 2006.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  A Persian Gulf veteran is a veteran who served on 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 C.F.R. § 3.317(d).

The veteran did not serve in Southwest Asia, and she does not 
report that she did.  She states that she handled items 
returned from the Southwest Asia theater of operations during 
her service at a military base in California.

In a medical history completed in July 1992, prior to entry 
into service, the veteran reported that she had been treated 
during childhood for fractures of the left elbow, right 
wrist, and right fifth finger.  The veteran's service medical 
records show extensive treatment for respiratory problems, 
with symptoms including shortness of breath and chest pain.  
In November 1992, the veteran was seen for burns on three 
fingers on her right hand.  She was seen in December 1992 
with a three week history of pain in the instep of her right 
foot, after twisting the foot.  The veteran's service medical 
records do not show any other complaints of body pains.

In a VA general medical examination in July 1994, the veteran 
complained of respiratory problems.  She did not report any 
body aches or pains.  The examiner found no muscular weakness 
and no limitation of motion of the spine or extremities.

In VA outpatient treatment in November and December 1994, the 
symptoms the veteran reported included chest pain and 
increasing fatigue.  In December 1994, she indicated that she 
had pain, grinding, and popping of the left knee.  X-rays 
were negative.

The veteran had a VA Persian Gulf examination in December 
1994.  She reported that during service in California she was 
exposed to items that were returned from the Persian Gulf.  
She stated that she currently had chronic fatigue, decreased 
immunity, aches in the joints, including the elbows, hips, 
and knees, dyspnea on exertion, and shortness of breath.  She 
reported that four other people in her unit who were also 
exposed to items returned from the Persian Gulf also had 
incurred respiratory symptoms.  On examination, the veteran 
had full ranges of motion in the back and upper extremities.  
The left knee had mild swelling and mild crepitus.

In VA outpatient treatment notes from April 1995, the veteran 
related a history of intermittent pain and swelling in the 
left knee since an injury in service in October 1992.  In 
September 1995, she was seen for right foot pain after the 
foot was hit with a wooden shovel handle.  X-rays showed no 
fracture, and the veteran indicated that the pain had 
lessened by the next day.  In July 1996, she was seen for 
swelling and aching in the right hand, without any preceding 
injury.

VA outpatient treatment notes from March 1997 indicate that 
the veteran was seen for pain in the left hip, knee, ankle, 
and foot.  X-rays were negative.  In April 1997, the veteran 
reported that, during her service in 1992 at a military base 
in California, she had unpacked communications equipment and 
unwashed blankets returned from the Persian Gulf, and had 
used such a blanket on her bed for six months.  She stated 
that the equipment and blankets had come from an area where 
reportedly chemical alarms had occurred.  She reported that 
she now had symptoms of fatigue, low immune status, 
bronchitis, sinusitis, asthma, emotional problems, 
gastrointestinal gas and bloating, and diarrhea.  On 
examination, the examiner noted multiple trigger points.  The 
examiner found that the veteran had some chronic fatigue and 
fibromyalgia symptoms.  The examiner commented that these 
symptoms were "consistent with Persian Gulf [symptoms] and 
possibly chronic pesticide exposure which she could have 
received from contaminated gear from [the] Gulf."

In VA outpatient treatment in May 1997, the veteran reported 
pain in the left hip, thigh, knee, ankle, and foot, the left 
elbow, the neck, and both shoulders.  An examiner noted 
tender points of the fibromyalgia type.

In a January 1998 statement, the veteran wrote that during 
service she had developed multiple disorders, including 
respiratory problems, and general soreness indicating 
fibromyalgia.  She asserted that these disorders were due to 
contamination from equipment used in the Persian Gulf.  She 
stated that she had varying, and at times severe, pain and 
swelling in her left lower extremity.

On VA examination in February 1999, the veteran reported that 
she had developed joint pain, fevers, and fatigue during her 
service in California.  She stated that the symptoms 
increased after service, and that she had left hip pain in 
1996, followed by increasing pain in the left upper and lower 
extremities.  She indicated that she had begun using a cane 
in 1996, and had later used forearm crutches.  She reported 
that since January 1999 she had been using a wheelchair for 
distances.  The examiner noted a record of diagnosis of 
fibromyalgia at a VA facility in October 1997.  On 
examination, the veteran was in a wheelchair.  She was able 
to walk, although with a limp, in the examination room.  
There was pain on palpation at the left hip, and pain with 
motion of the left hip.

VA outpatient treatment records from 2000 forward include 
fibromyalgia among the lists of diagnoses.  Most records that 
note reports of body pain involve symptoms in the left hip 
and left leg.  In 2000, it was reported that the veteran 
stopped using a wheelchair, and changed to using crutches, 
and later progressed to walking without crutches.  In 
September 2001, the veteran underwent ulnar nerve 
decompression surgery on her left arm.

In June 2003, the veteran had a hearing before the 
undersigned Veterans Law Judge.  The veteran testified that 
she had begun to experience symptoms of fibromyalgia while 
she was in service.  She stated that during service she had 
developed body aches and pains, particularly in the low back, 
shoulders, and left leg.  During service, she indicated, she 
had thought that these aches and pains were related to 
chronic bronchitis, sinusitis, and asthma problems that she 
had.  She reported that the body and joint pains had 
continued and worsened after service.

On VA examination in November 2004, it was noted that the 
veteran had not been in the Persian Gulf, but that she had 
cleaned equipment from the Persian Gulf, with a total of 
about four weeks of potential exposure.  The examiner noted 
that the veteran walked with a slight limp in the left leg, 
and that she was tender in 16 out of 18 fibromyalgia test 
points.  The examiner stated that the veteran fit the 
criteria for fibromyalgia.  In response to a request for an 
opinion regarding the likely etiology of the veteran's 
fibromyalgia, the examiner wrote:

The exact etiology of fibromyalgia is not 
clearly defined.  There is no direct link 
between fibromyalgia and Persian Gulf War 
exposures to my knowledge, and in my 
opinion, I cannot directly link her 
fibromyalgia with her exposure to Gulf 
War equipment.  I cannot comment further 
as to the cause of fibromyalgia, or 
whether or not this is related to her 
cleaning of Persian Gulf equipment; 
further comments would be speculation.

The veteran was not diagnosed with fibromyalgia during 
service.  Her service medical records do not show frequent 
complaints of body pain in multiple areas.  After service, 
she reported multiple joint aches on examination in December 
1994, but VA outpatient treatment notes from 1994 to 1996 do 
not show complaints of pain in multiple areas.  Fibromyalgia 
was diagnosed in 1997.  The medical evidence does not 
correspond with the veteran's reports that the symptoms of 
fibromyalgia were present during service.

The law allows for additional means to grant service 
connection for certain disabilities, including fibromyalgia, 
incurred by Persian Gulf veterans.  As the veteran did not 
serve in the Southwest Asia theater of operations, she is not 
a Persian Gulf veteran for the purposes of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317, and her claim is not subject to full 
consideration under those provisions.

Nonetheless, the Board will consider the evidence with regard 
to the veteran's claim that fibromyalgia developed due to 
exposure to equipment used in the Persian Gulf War.  Comments 
from a VA physician at the time of an outpatient visit in 
April 1997 indicate a "possibility" of a link between 
pesticides on the equipment the veteran handled and her 
fibromyalgia symptoms.  On the other hand, the VA physician 
who reviewed the veteran's entire claims file in November 
2004 concluded that she could not directly link the veteran's 
fibromyalgia to the equipment she handled, and that trying to 
determine the likelihood of such a link would be speculative.  
The Board finds that the 2004 statement that it would be 
difficult to show the necessary link outweighs the 1997 
statement that such a link is possible.  Thus, the 
preponderance of the evidence is against a connection between 
the handling of Gulf War equipment and the veteran's 
fibromyalgia.

As the preponderance of the evidence is against a finding 
that the veteran's fibromyalgia began during service, or a 
finding that it developed as a result of handling Gulf War 
equipment, the Board denies the appeal for service connection 
for fibromyalgia.


ORDER

Entitlement to service connection for fibromyalgia is denied.




	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


